[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 05-17071                        FILED
                                                          U.S. COURT OF APPEALS
                            Non-Argument Calendar           ELEVENTH CIRCUIT
                          ________________________               June 29, 2006
                                                             THOMAS K. KAHN
                        D. C. Docket No.   03-21059-CV-AJ          CLERK


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

METSCH & METSCH, P.A.,

                                                          Interested Party-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (June 29, 2006)

Before ANDERSON, BIRCH and COX, Circuit Judges.

PER CURIAM:

      Metsch & Metsch, P.A. (“Metsch”) was counsel to two individual and two

corporate defendants in this civil suit brought by the United States of America.
During the course of the suit, $91,150 that had been placed in Metsch’s trust

account was frozen by injunctive order of the district court. Subsequently, the

same $91,150 was the subject of a criminal forfeiture proceeding. Metsch did not

participate in the criminal forfeiture proceeding; instead, it collaterally attacked

the forfeiture, arguing to the district court presiding over the civil case that Metsch

is entitled to retain $22,621.60 of the trust monies as compensation for attorneys’

fees. Metsch sought an order enforcing Metsch’s attorneys’ retaining lien in that

amount. The district court denied Metsch’s motion. Metsch appeals.

      As a preliminary matter, we address our jurisdiction to consider this appeal.

While the November 23, 2005 order is not a final judgment, it does fall within the

limited class of collateral orders that are deemed final because it: (1) conclusively

determines the dispute between Metsch and the Government, (2) resolves an

important issue completely separate from the merits of the action, and (3) is

effectively unreviewable on appeal from the final judgment. See Pagan v. United

States, 353 F.3d 1343, 1345 (11th Cir. 2003). The Government argues that this

appeal is moot because the monies in the trust account have already been forfeited

to the United States. However, Metsch asserts that its lien has priority over the

interest the United States derived from the forfeiture. Thus, a real controversy

exists and this case is not moot.

                                           2
       While the fact of the forfeiture does not moot this case, it is dispositive of

this appeal. The district court correctly held that the criminal forfeiture operated

to transfer all right, title and interest in the $91,150.00 in the trust account to the

United States of America. Had Metsch wished to preserve any claim that it might

have had to any of that money, it had to participate in the criminal forfeiture

proceeding by filing a petition for ancillary proceedings within thirty days of the

publication of the notice of forfeiture. 21 U.S.C. 853(n)(2). It is undisputed that

Metsch filed no such petition. Therefore, any interest it may have had in the

$91,150.00 in the trust account has been extinguished. See 21 U.S.C. 853(n)(7)

(“if no such petitions are filed . . . the United States shall have clear title to

property that is the subject of the order of forfeiture and may warrant good title to

any subsequent purchaser or transferee.”).

       AFFIRMED.




                                             3